Per Curiam.
Plaintiff has a verdict for damages growing out of a collision between his automobile and that of defendant at a street crossing in Ocean City. He was driving his car; she was driving hers.
The quantum of damages is not questioned. The questions raised are the usual ones of negligence and contributory neg*51ligence; questions peculiarly for the consideration and judgment of a jury in this class of cases, and in which the court should be cautious about interfering after verdict. Plaintiff saw defendant coming from his right and one hundred and fifty feet away. The jury evidently found he was not shown guilty of negligence in undertaking to cross in front of defendant’s car at that distance. He admits he did not look again at defendant’s car, but it is fairly plain that there were other traffic conditions requiring his attention. On the other hand, defendant’s observation seems to have been ill-judged and ineffective; and she struck plaintiff’s car with enough violence to turn it over on its left side.
There was no error in refusing to nonsuit or to direct, and we are clear that the verdict was not against the weight of evidence.
The rule will be discharged.